United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                      September 1, 2010

                                            Before 

                            KENNETH F. RIPPLE, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DIANE S. SYKES, Circuit Judge



Nos.  07‐2272, 07‐3893, 07‐3940, 
      07‐4010 & 08‐3265

UNITED STATES OF AMERICA,                             Appeals from the United States
     Plaintiff‐Appellee,                              District Court for the Northern District of
                                                      Illinois, Eastern Division.

                                     v.               No. 1:04‐cr‐495

TROY MARTIN, EDDIE BELL,                              Rebecca R. Pallmeyer, Judge.
JOHN BRAYBOY, MARIO TAYLOR
and JEROME TERRELL, 
      Defendants‐Appellants.




                                          O R D E R

       The motion of defendant Patrick Bray to amend the opinion of the court is granted. 
The last sentence of footnote 27, found on page 56 of the court’s opinion is deleted.